DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/5/22 has been entered.

Response to Arguments
The amendment filed 4/5/22 has been entered.

Although the claims are newly rejected over Roddy (US 20110192594 A1), in view of McDaniel (US 20070034373 A1), further in view of Chatterji (US 20130233538 A1), those portions of the arguments directed to the similar subject matter are not persuasive. 
	First applicant argues that the claims “require functionality of both the MEMS and the thermal neutron absorbing material”. The examiner respectfully maintains that both the functionality of the MEMS and the thermal neutron absorbing material are maintained in the modification. The modification merely proposed to add the thermal neutron absorbing material, and its accompanying detection, to the MEMS system of Roddy. As previously discussed, Chatterji is explicit that a plurality of different material and taggants may be used. Para 0058 states, “tagging materials may comprise a variety of materials including those known in the art.” No functionality is lost by the proposed modification by addition of the thermal neutron absorbing material. 
	Second applicant argues with regards to Smith (and although Smith is no longer cited in the rejection, the arguments are applicable to McDaniel) that “proppant cannot be a housing of itself”. The examiner does not assert that the proppant is a MEMS housing. Rather the secondary reference merely teaches a specific means for incorporating the thermal neutron absorbing material onto a substrate. The modification merely proposed to incorporate the thermal neutron absorbing material onto a substrate which is the MEMS system of Roddy. In other words, the proposed modification does not propose the incorporation of a proppant, rather only the means of coating a substrate and forming and/or attaching to a housing as discussed below. 

	The examiner notes for applicant some potential distinguishing features which are not yet reflected in the claims. For example Figures 3 and 4 show the attachment of the thermal neutron absorbing material only a portion of the outer surface of the housing, while other surfaces are free of this material. In contrast, McDaniel teaches the incorporation of the thermal neutron absorbing material 6 throughout the coating 4. If applicant would find it beneficial, the examiner invites applicant to initiate an interview to discuss specific claim language to reflect this distinction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 13, 22, 24, and 26-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 22, and 32 recite “the determined position”. There is a lack of antecedent basis for the claim terminology. No “determined position” has been specifically introduced in the claims. Dependent claims  are rejected for depending from an indefinite claim. Claims 2-3, 5-10, 13, 24, 26-31, and 33 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-10, 13, 22, 24, and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roddy (US 20110192594 A1), in view of McDaniel (US 20070034373 A1), further in view of Chatterji (US 20130233538 A1)

Regarding claim 1, Roddy teaches a method comprising: 
introducing a treatment fluid comprising a traceable micro-electro-mechanical system into a wellbore (Para 0071 MEMS are mixed into cement and pumped through casing), wherein the traceable micro-electro-mechanical system comprises a micro- electro-mechanical system (Para 0058 “The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate)”). 
While Roddy teaches the integration of the MEMS with a tagging material, Roddy is not explicit on the housing with the recited particulars. 
McDaniel teaches a housing, wherein the housing comprises an outer surface (Under a first interpretation, Para 0243 of Roddy, the housing is a suggested part of the MEMS device which inherently has an outer surface, under a second interpretation, Fig 1 of McDaniel, the coating 4 which surrounds a substrate 2 constitutes a housing), wherein at least one thermal neutron absorbing(Fig 1 of McDaniel, Para 0028, 0056, radiation susceptible material 6 including the materials identical to those suggested by application are a feature of the coating 4 which are either incorporated directly into the housing/coating 4 under the second interpretation or attached via the coating to an outer surface/housing 2 under the first interpretation). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy by additionally using the tagging material comprise at least one thermal neutron absorbing material and the methods/systems associated with detecting that material as disclosed by McDaniel, because Chatterji evidences that it would provide an additional means for detecting and evaluating annular fluid state, in a substantially similar manner as that disclosed by Roddy. It is noted that Chatterji specifically teaches that a “variety” of tagging materials may be used in combination with the thermal neutron absorbing material (Para 0058). In other words, the combination, by addition of the thermal neutron absorbing material would be the combination of prior art elements (the use of a thermal neutron absorbing material in combination with a “variety” of other tagging materials”) according to known methods to yield predictable results (the detection of a location of a detectable wellbore element). 
Roddy as modified teaches running a neutron log in the wellbore to detect a location of the traceable micro- electro-mechanical system in the wellbore based on a response of the at least one thermal neutron adsorbing material to the neutron log (Para 0042, Fig 1, of Roddy 106/108 data interrogator/log is run into the wellbore to determine location of MEMS sensor 112; as modified to incorporate the material of McDaniel a neutron log would necessarily be used to detect the incorporated tagging material see e.g. Abstract. See also Para 0056-0058, claim 2, claim 20 of Chatterji, the log run to detect the thermal neutron material is a neutron log and is used to detect the location of a cement or spacer fluid as a neutron log is responsive/detects the thermal neutron tagging material); 
thereafter sensing one or more parameters in the wellbore with the traceable micro- mechanical system (Fig 1, following the logging step of 106/108, the step of “activate data sensors” is had), wherein the one or more parameters comprises at least one measurement selected from the group consisting of temperature, pH, moisture content, ion concentration, stress, strain, and combinations thereof (Para 0055, MEMS system is used to sense parameters such as pH, temperature, and moisture content), and 
correlating the one or more parameters provided by the traceable micro-electro- mechanical system with the determined position of the traceable micro-electro-mechanical system based on the neutron log (Para 0042 of Roddy, “The data may be used locally or remotely from the tool to calculate the location of each data sensor and correlate the measured parameter(s) to such locations to evaluate sealant performance”; see also step 112 of Fig 1, the examiner notes that as modified the logging would include the neutron log recited).   

Regarding claim 2, Roddy as modified further teaches wherein the at least one thermal neutron absorbing material is attached to the outer surface of the housing thereof (Fig 1 of McDaniel, Para 0028, 0056, radiation susceptible material 6 is attached via the coating to an outer surface/housing 2 under the first interpretation) and is selected from the group consisting of gadolinium, iridium, boron nitride, boric acid, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0056 of McDaniel, the material may include “iridium 191, iridium 193”).  

Regarding claim 3, Roddy as modified further teaches wherein the at least one thermal neutron absorbing material is selected from the group consisting of cadmium, boron, gadolinium, iridium, boron carbide, boron nitride, boric acid, boron concentrated glass, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0056 of McDaniel, the material may include “iridium 191, iridium 193”).  .  

Regarding claim 5, Roddy as modified further teaches wherein the traceable micro-electro-mechanical system is 3 mm2 or smaller (Para 0062, MEMS are ultra-small e.g. 3mm2).

Regarding claim 6, Roddy as modified further teaches wherein the traceable micro-electro-mechanical system is present in the treatment fluid in an amount of 0.01 weight percent to 5 weight percent  (Para 0062 the MEMS may be present in the wellbore composition in an amount of from about 0.01 to about 5 weight percent.).  

Regarding claim 7, Roddy as modified further teaches wherein the treatment fluid is a drilling fluid, fracturing fluid, completion fluid, spacer fluid, lost circulation fluid, displacement fluid, drill-in fluid, or any combination thereof  (Abstract, MEMS are placed in at least a portion of spacer fluid).

Regarding claim 8, Roddy as modified further teaches wherein the treatment fluid further comprises a hydraulic cement and water, and wherein the method further comprises allowing the treatment fluid to set in the wellbore  (Para 0042, Para 0045, and Para 0046 sealant used is a hydraulic cement that sets and hardens with water).
  
Regarding claim 9, Roddy as modified further teaches wherein the treatment fluid is used in primary cementing (Para 0045, cement is used for primary cementing operations).

Regarding claim 10, Roddy as modified further teaches wherein the introducing comprises pumping the treatment fluid through a casing and into a wellbore annulus (Para 0071 MEMS are mixed into cement and pumped through casing into the annulus).  

Regarding claim 13, Roddy as modified further teaches determining a top of cement based at least on the determined position of the traceable micro- electro-mechanical system (Para 0085-0086, actual measured conditions obtained via sealant compositions comprising MEMS sensors, Para 0086 top of sealant is a well input measurable. Para 0045, 0071 sealant is cement).
  
Regarding claim 22, Roddy teaches a method comprising: 
introducing a cement composition into a wellbore, wherein the cement composition comprises a cement, water, and a traceable micro-electro-mechanical system (Para 0071 MEMS are mixed into cement and pumped through casing; Para 0041 cement slurry is comprised of aqueous solution such as water), wherein the traceable micro-electro-mechanical system comprises a micro- electro-mechanical system (Para 0058 “The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate)”)..
While Roddy teaches the integration of the MEMS with a tagging material, Roddy is not explicit on the housing with the recited particulars. 
McDaniel teaches a housing, wherein the housing comprises an outer surface, (Under a first interpretation, Para 0243 of Roddy, the housing is a suggested part of the MEMS device which inherently has an outer surface, under a second interpretation, Fig 1 of McDaniel, the coating 4 which surrounds a substrate 2 constitutes a housing) wherein at least one thermal neutron absorbing material is incorporated into the housing thereof or attached to the outer surface of the housing thereof (Fig 1 of McDaniel, Para 0028, 0056, radiation susceptible material 6 including the materials identical to those suggested by application are a feature of the coating 4 which are either incorporated directly into the housing/coating 4 under the second interpretation or attached via the coating to an outer surface/housing 2 under the first interpretation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy by additionally using the tagging material comprise at least one thermal neutron absorbing material and the methods/systems associated with detecting that material as disclosed by McDaniel, because Chatterji evidences that it would provide an additional means for detecting and evaluating annular fluid state, in a substantially similar manner as that disclosed by Roddy. It is particularly useful in the event of failure of one detection means as would be accessible and understood by a person of ordinary skill. It is noted that Chatterji specifically teaches that a “variety” of tagging materials may be used in combination with the thermal neutron absorbing material (Para 0058).
Roddy as modified teaches allowing the cement composition to set in a wellbore annulus  (Para 0071, pumping is terminated and the cement is allowed to set); 
running a neutron log in the wellbore to detect a location of the traceable micro- electro-mechanical system in the wellbore based on a response of the thermal neutron absorbing material to the neutron log (Para 0042, Fig 1, of Roddy 106/108 data interrogator/log is run into the wellbore to determine location of MEMS sensor 112; as modified to incorporate the material of McDaniel a neutron log would necessarily be used to detect the incorporated tagging material see e.g. Abstract. See also Para 0056-0058, claim 2, claim 20 of Chatterji, the log run to detect the thermal neutron material is a neutron log and is used to detect the location of a cement or spacer fluid as a neutron log is responsive/detects the thermal neutron tagging material); 
thereafter sensing one or more parameters in the wellbore with the traceable micro- electro-mechanical system (Fig 1, following the logging step of 106/108, the step of “activate data sensors” is had), wherein the one or more parameters comprise at least a parameter other than the location (Para 0055, MEMS system is used to sense parameters such as pH, temperature, and moisture content); and 
correlating the one or more parameters provided by the traceable micro-electro- mechanical system with the determined position of the traceable micro-electro-mechanical system based on the neutron log (Para 0042 of Roddy, “The data may be used locally or remotely from the tool to calculate the location of each data sensor and correlate the measured parameter(s) to such locations to evaluate sealant performance”; see also step 112 of Fig 1, the examiner notes that as modified the logging would include the neutron log recited).  

Regarding claim 24, Roddy as modified further teaches wherein the at least one thermal neutron absorbing material is selected from the group consisting of cadmium, boron, gadolinium, iridium, boron carbide, boron nitride, boric acid, boron concentrated glass, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0056 of McDaniel, the material may include “iridium 191, iridium 193”).  

Regarding claim 26, Roddy as modified further teaches wherein the traceable micro-electro-mechanical system is 3 mm2 or smaller (Para 0062, MEMS are ultra-small e.g. 3mm2), and wherein the traceable micro-electro- mechanical system is present in the cement composition in an amount of 0.01 weight percent to 5 weight percent (Para 0062 the MEMS may be present in the wellbore composition in an amount of from about 0.01 to about 5 weight percent.), and wherein the introducing comprises pumping the cement composition through a casing and into the wellbore annulus (Para 0071 MEMS are mixed into cement and pumped through casing into the annulus).  

Regarding claim 27, Roddy as modified further teaches determining a top of cement based at least on the determined position of the traceable micro- electro-mechanical system (Para 0085-0086, actual measured conditions obtained via sealant compositions comprising MEMS sensors, Para 0086 top of sealant is a well input measurable. Para 0045, 0071 sealant is cement).  

Regarding claim 28, Roddy as modified further teaches wherein the one or more parameters comprise at least one cement characteristic selected from the group consisting of stress, strain, and combinations thereof (Para 0055, MEMS “sense well cement characteristic data such as stress, strain, or combinations thereof”).  

Regarding claim 29, Roddy as modified further teaches transmitting the one or more parameters from the traceable micro-electro-mechanical system with an antenna on the traceable micro-electro-mechanical system (Para 0058 antenna on the MEMS both senses the parameters and “transmitting same via the RFID antenna”).  

Regarding claim 30, Roddy as modified further teaches wherein the housing is formed at least partially from the thermal neutron absorbing material  (Fig 1 of McDaniel, Para 0028, 0056, radiation susceptible material 6 including the materials identical to those suggested by application are a feature of the coating 4 which are either incorporated directly into the housing/coating 4).  

Regarding claim 31, Roddy as modified further teaches wherein the housing is formed at least partially from the thermal neutron absorbing material  (Fig 1 of McDaniel, Para 0028, 0056, radiation susceptible material 6 including the materials identical to those suggested by application are a feature of the coating 4 which are either incorporated directly into the housing/coating 4).  

Regarding claim 32, Roddy teaches a method comprising: 
introducing a treatment fluid comprising a traceable micro-electro-mechanical system into a wellbore, (Para 0071 MEMS are mixed into cement and pumped through casing), wherein the traceable micro-electro-mechanical system comprises a micro- electro-mechanical system (Para 0058 “The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate)”). 
While Roddy teaches the integration of the MEMS with a tagging material, Roddy is not explicit on the housing with the recited particulars. 
(Para 0058 “The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate)”). 
While Roddy teaches the integration of the MEMS with a tagging material, Roddy is not explicit on the housing with the recited particulars. 
(Para 0058 “The MEMS sensor and RFID tag are preferably integrated into a single component (e.g., chip or substrate)”). 
While Roddy teaches the integration of the MEMS with a tagging material, Roddy is not explicit on the housing with the recited particulars. 
McDaniel teaches a housing, wherein the housing comprises and outer surface (Fig 1 of McDaniel, the coating 4 which surrounds a substrate 2 constitutes a housing with an out surface), wherein at least one thermal neutron absorbing material is incorporated into the housing thereof, wherein the housing is formed at least partially from the thermal neutron absorbing material (Fig 1 of McDaniel, Para 0028, 0056, radiation susceptible material 6 is incorporated directly into the housing/coating 4), and wherein the at least one thermal neutron absorbing material is selected from the group consisting of cadmium, boron, gadolinium, iridium, boron carbide, boron nitride, boric acid, boron concentrated glass, zinc borate, borax, gadolinium oxide, gadolinium acetate, gadolinium concentrated glass, and any combination thereof (Para 0056 of McDaniel, the material may include “iridium 191, iridium 193”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Roddy by additionally using the tagging material comprise at least one thermal neutron absorbing material and the methods/systems associated with detecting that material as disclosed by McDaniel, because Chatterji evidences that it would provide an additional means for detecting and evaluating annular fluid state, in a substantially similar manner as that disclosed by Roddy. It is particularly useful in the event of failure of one detection means as would be accessible and understood by a person of ordinary skill. It is noted that Chatterji specifically teaches that a “variety” of tagging materials may be used in combination with the thermal neutron absorbing material (Para 0058).
Roddy as modified teaches running a neutron log in the wellbore to detect a location of the traceable micro- electro-mechanical system in the wellbore based on a response of the at least one thermal neutron adsorbing material to the neutron log (Para 0042, Fig 1, of Roddy 106/108 data interrogator/log is run into the wellbore to determine location of MEMS sensor 112; as modified to incorporate the material of McDaniel a neutron log would necessarily be used to detect the incorporated tagging material see e.g. Abstract. See also Para 0056-0058, claim 2, claim 20 of Chatterji, the log run to detect the thermal neutron material is a neutron log and is used to detect the location of a cement or spacer fluid as a neutron log is responsive/detects the thermal neutron tagging material); 
thereafter sensing one or more parameters in the wellbore with the traceable micro- mechanical system  (Fig 1, following the logging step of 106/108, the step of “activate data sensors” is had), wherein the one or more parameters comprise at least a parameter other than the location (Para 0055, MEMS system is used to sense parameters such as pH, temperature, and moisture content); 
transmitting the one or more parameters from the traceable micro-electro- mechanical system with an antenna on the micro-electro-mechanical system (Para 0058 antenna on the MEMS both senses the parameters and “transmitting same via the RFID antenna”).; and 
correlating the one or more parameters provided by the traceable micro-electro- mechanical system with the determined position of the traceable micro-electro-mechanical system based on the neutron log (Para 0042 of Roddy, “The data may be used locally or remotely from the tool to calculate the location of each data sensor and correlate the measured parameter(s) to such locations to evaluate sealant performance”; see also step 112 of Fig 1, the examiner notes that as modified the logging would include the neutron log recited).  

Regarding claim 33, Roddy as modified further teaches wherein the traceable micro-electro-mechanical system is 3 mm2 or smaller (Para 0062, MEMS are ultra-small e.g. 3mm2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676